MEMORANDUM.**
Nestor Tecuapetla Campos and Lorena Del Carmen Barrera Hinojosa, spouses and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny the petition for review.
The BIA did not abuse its discretion in denying Petitioners’ motion to reopen as untimely because the motion was filed more than nine months after the BIA’s May 2, 2006 orders dismissing Petitioners’ appeals. See 8 C.F.R. § 1003.2(c)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.